Citation Nr: 0638015	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-22 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.

2.	Entitlement to a compensable rating for prostatitis.  

3.	Entitlement to service connection for sleep apnea.

4.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse, daughter, son, and niece


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1954 to December 
1957, and from November 1960 to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.   

The issues of service connection for hypertensive 
cardiovascular disease and prostatitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's sleep apnea is related to service.  

2.	The veteran's PTSD is related to service.  




CONCLUSIONS OF LAW

1.	Sleep apnea was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.	PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's service connection claims addressed in this 
decision, the Board has determined that the evidence supports 
a grant of the benefits sought.  Consequently, any lack of 
notice and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice 
and/development would be an inefficient use of VA time and 
resources.  

II.  The Merits of the Claims to Service Connection

The veteran claims that he incurred a sleeping disorder and 
PTSD during active service.  For the reasons set forth below, 
the Board agrees with his claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  Generally, to establish direct service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

	Sleep Apnea 

After reviewing the evidence of record, the Board finds that, 
even though the veteran failed to appear at a scheduled June 
2003 compensation examination, the record nevertheless 
support his claim to service connection.  See 38 C.F.R. § 
3.655 (2006) (when the veteran fails to appear for a 
scheduled VA examination, the Board should decide the claim 
based on the evidence of record when reviewing original 
service connection claims).  The record shows that the 
veteran has a current sleeping disorder and experienced 
symptoms of such in service.  And a VA physician provides 
nexus evidence connecting the in-service symptoms with the 
current disorder.  

As to the first Pond element, private and VA medical evidence 
shows that the veteran has a current sleep apnea disorder.  A 
VA sleep study performed in July 2000 indicated obstructive 
sleep apnea, and initiated treatment with a CPAP mask.  A 
private medical examination conducted in April 2002 gave an 
impression of obstructive sleep apnea.  And a private medical 
report, received in May 2002, indicated that the veteran has 
a sleep disorder.  Based on this evidence, the Board finds 
that the evidence supports the veteran's claim that he has a 
current sleep apnea disorder.  Pond, 12 Vet. App. at 346.  

As to the second Pond element, an undated service medical 
record notes "frequent trouble sleeping[.]"  And the 
veteran's 1976 retirement report of medical examination noted 
the veteran's "frequent trouble sleeping[.]"  Based on this 
evidence, the Board finds the evidence in support of the 
veteran's claim that he incurred a sleep disorder during 
service.  Pond, 12 Vet. App. at 346.  

As to the third Pond element, the veteran's treating VA 
physician commented in August 2006 that, based on the 
evidence of in-service and post-service sleeping disorders, 
it was his opinion that the in-service and post-service 
disorders were likely related.  Based on this statement, 
which is not contested in the record by any other healthcare 
professional, the Board finds the evidence in favor of the 
veteran's claim that his service relates to his current sleep 
apnea disorder.  

As each of the three elements of Pond has been established 
here, the Board finds that service connection should be 
granted for a sleep apnea disorder.  

	PTSD

Since January 1977, the veteran has claimed service 
connection for a psychiatric disorder.  Since February 1992, 
the veteran has claimed service connection for PTSD, which 
was denied in an unappealed Board decision in May 1995.  In 
September 1998, the veteran filed a claim to reopen his claim 
for service connection for PTSD, which the RO denied in an 
unappealed February 1999 rating decision.  In June 2000, the 
veteran filed a claim to reopen his service connection claim 
for a psychiatric disorder, to include PTSD.  In the August 
2001 rating decision currently on appeal, the RO again denied 
the claim.  

The veteran has consistently claimed that he developed PTSD 
from such non-combat stressors as experiencing racial 
discrimination and harassment, and handling dead and injured 
bodies.  But the Board's decision to grant PTSD is not 
centered on these claims to non-combat stressors.  Rather, 
the Board will grant PTSD here based on the veteran's claim 
to experiencing a combat stressor, which is detailed in his 
July 2006 Board hearing, and will be further detailed below.  

Service connection for PTSD can be awarded when the record 
before the Secretary contains (1) a current medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) medical 
evidence establishing a nexus between the claimed in-service 
stressor and the current symptomatology of the PTSD.  See 38 
C.F.R. § 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 
124, 129 (2002).  

In this matter, each of the three elements noted above are 
satisfied.  

First, the medical evidence of record shows that the veteran 
currently has PTSD.  Private records dated from April 1991 to 
June 2002 indicate diagnoses of PTSD, while VA records 
indicate diagnoses of PTSD from July 2000 to the present.   

Second, the record supports the veteran's claim to an in-
service stressor.  Specifically, the veteran claimed that 
while serving in Vietnam he underwent nighttime missile 
attacks while stationed on an Air Force base in Cam Rahn Bay.  
He stated that his base underwent at least 10 rocket attacks.  
In February 2000, his claim was corroborated and verified by 
the U.S. Armed Services Center for Research of Unit Records, 
which submitted to VA records showing the claimed rocket 
attacks occurring during the time frame of the veteran's 
presence there.  
  
And third, medical professionals establish a link between the 
current PTSD and the in-service stressors.  As early as April 
1991, a private examiner associated the veteran's PTSD with 
his claims to "active combat" while in June 2002 a private 
examiner attributed the veteran's PTSD to Vietnam service.  
As recent as August 2006, a VA psychiatrist characterized the 
veteran's PTSD as "combat related" while a VA psychologist 
causally related the veteran's PTSD to his "service in 
Vietnam and subsequent trauma."  

Based on this evidence, the Board finds a service connection 
finding for PTSD appropriate here as well.  See Pentecost, 
supra.  




	

ORDER

1.	Entitlement to service connection for sleep apnea is 
granted.  

2.	Entitlement to service connection for PTSD is granted.  


REMAND

The veteran failed to attend a VA compensation examination 
scheduled in June 2003 by QTC Medical Services.  See 38 
C.F.R. § 3.655.  The record indicates that this examination 
was designed in part to assist the veteran with his claims 
for increased rating for his hypertension and prostate 
disorders.  

Nevertheless, the Board finds another remand appropriate 
here.  VA should again attempt to obtain current medical 
information that would assist the Board in its decision on 
these issues.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists to determine the nature and 
severity of the veteran's current 
hypertensive cardiovascular disease and 
prostate disorder.  The claims file 
must be made available to and reviewed 
by the examiners in conjunction with 
the examinations, and examination 
reports should reflect that such 
reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

2.  Thereafter, the entire record should 
again be reviewed.  If any benefit sought 
on appeal for which a notice of 
disagreement has been filed remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


